UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-KSB [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007OR [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-52298 MAINSTREET FINANCIAL CORPORATION (Exact name of small business issuer as specified in its charter) United States 20-1867479 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 629 W. State Street, Hastings Michigan 49058-1643 (Address of principal executive offices) (Zip Code) Issuer's telephone number, including area code:(269) 945-9561 Securities registered under Section 12(b) of the Act:None Securities registered under Section 12(g)of the Act: Common Stock, par value $0.01 per share (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES XNO Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendments to this Form 10-KSB. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. State issuer's revenues for its most recent fiscal year.$7,379,000. As of March 14, 2008, there were issued and outstanding 756,068 shares of the issuer's common stock. The aggregate market value of the voting stock held by non-affiliates of the issuer on that date, computed by reference to the average of the high and low bid price of such stock, was $1.8million, based on 291,064 shares at $6.20, which was the closing price on March 14, 2008. (The exclusion from such amount of the market value of the shares owned by any person shall not be deemed an admission by the issuer that such person is its affiliate.) DOCUMENTS INCORPORATED BY REFERENCE Part II of Form 10-KSB - Annual Report to Shareholders for the year ended December 31, 2007. Part III of Form 10-KSB - Portions of the Proxy Statement for the 2008 Annual Meeting of Shareholders. Transitional Small Business Disclosure Format (check one) YESNO
